DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: MANAGING USER PLANE ENTITIES AT DIFFERENT LOCATIONS IN A PDU SESSION.

Claim Objections
Claims 3, 8-14, and 17 are objected to because of the following informalities:  
Claims 3, 10, and 17 recite “a local DN”. For clarity, it is suggested to replace with “a local data network (DN)”.
Regarding claim 8, for clarity, it is suggested to insert a colon “:” after the transitional phrase “comprising” to differentiate between the preamble and the body of the claim.
Claims 9 and 11-14 are also objected since they are depended on the objected claim 8 set forth above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 2, 4, 6, 9, 11, 13, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “the intermediate session management entity” in lines 2-3. It is unclear whether or not it is referring to “the first intermediate session management entity” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 4 recites “a user plane entity” in lines 4-5. It is unclear whether or not it is referring to “a user plane entity” in claim 1. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 6 recites “a user plane entity” in lines 5-6 and line 8. It is unclear whether or not it is referring to “a user plane entity” in claim 1 or claim 4. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 6 recites the limitation "the local anchor user plane entity" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 6 recites the limitation "the local DN" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 9 recites “the intermediate session management entity” in lines 2-3. It is unclear whether or not it is referring to “the first intermediate session management entity” in claim 8. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 11 recites “a user plane entity” in line 5. It is unclear whether or not it is referring to “a user plane entity” in claim 8. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 13 recites “a user plane entity” in lines 5-6 and line 8. It is unclear whether or not it is referring to “a user plane entity” in claim 8 or claim 11. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 13 recites the limitation "the local anchor user plane entity" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 13 recites the limitation "the local DN" in line 11.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 16 recites “the intermediate session management entity” in lines 2-3. It is unclear whether or not it is referring to “the first intermediate session management entity” in claim 15. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 18 recites “a user plane entity” in line 4. It is unclear whether or not it is referring to “a user plane entity” in claim 15. For the purpose of examination, examiner will interpret the claim as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faccin et al. (US 2018/0227743 A1, Provisional application No. 62/455,418, hereinafter “Faccin”).

Regarding claims 1 and 8, Faccin discloses a network device [see Provisional, Fig. 2, 9-12; AMF], comprising a processor [see Provisional, Fig. 12; processor 1220] and a transceiver [see Provisional, Fig. 12; transceiver 1235], wherein 
the processor [see Provisional, Fig. 12, para. 146-147; processor 1220] is configured to select a first intermediate session management entity for a protocol data unit (PDU) session based on a local data network name (DNN) [see Provisional, Fig. 3, steps 302-304, para. 68-69; the AMF selects an SMF for a PDU session based on a DNN]; and 
the transceiver [see Provisional, Fig. 12, para. 146, 150; transceiver 1235] is configured to send user equipment (UE) location information to the first intermediate session management entity [see Provisional, Fig. 3, step 306, para. 70-71; the AMF sends a session management (SM) request including UE location information to the SMF], wherein the UE location information is used to select a user plane entity [see Provisional, Fig. 3, step 316, para. 76; SMF selects UPF based on the UE location information]. 

Regarding claim 15, Faccin discloses a communication system [see Provisional, Fig. 2-3; a wireless communication system], comprising: 
a network device [see Provisional, Fig. 2, 9-12; AMF], and 
a first intermediate session management entity [see Provisional, Fig. 2, 5-8; SMF]; 
wherein the network device is configured to: select the first intermediate session management entity for a protocol data unit (PDU) session based on a local data network name (DNN) [see Provisional, Fig. 3, steps 302-304, para. 68-69; the AMF selects the SMF for a PDU session based on a DNN]; and send user equipment (UE) location information to the first intermediate session management entity [see Provisional, Fig. 3, step 306, para. 70-71; the AMF sends a session management (SM) request including UE location information to the SMF], wherein the UE location information is used to select a user plane entity [see Provisional, Fig. 3, step 316, para. 76; SMF selects UPF based on the UE location information]; and 
the first intermediate session management entity is configured to: receive the UE location information [see Provisional, para. 76; the SMF receives the UE location information]. 

Regarding claims 2, 9, and 16, Faccin discloses wherein the intermediate session management entity supports a local data network (DN) indicated by the local DNN [see Provisional, para. 56; the SMF supports a DN associated with the DNN]. 

Regarding claims 3 and 10, Faccin discloses wherein the selecting, by the processor [see Provisional, Fig. 12, para. 146-147; processor 1220], the first intermediate session management entity for the PDU session based on the local DNN [see Provisional, Fig. 3, steps 302-304, para. 68-69; the AMF selects the SMF for the PDU session based on the DNN] comprises: 
selecting, based on the local DNN and the UE location information, the first intermediate session management entity [see Provisional, Fig. 3, steps 302-304, para. 67-69; AMF selects the SMF based on the DNN and the UE location information] that supports a local DN indicated by the local DNN [see Provisional, para. 56, 68-69; that supports a DN associated with the DNN] and that manages an area covering a serving base station indicated by the UE location information [see Provisional, para. 67, 70-71; and that manages a registration area indicated by the UE location information]. 

Regarding claim 17, Faccin discloses wherein the network device [see Provisional, Fig. 2, 9-12; AMF], is configured to select, based on the local DNN and the UE location information, the first intermediate session management entity [see Provisional, Fig. 3, steps 302-304, para. 67-69; AMF selects the SMF based on the DNN and the UE location information] that supports a local DN indicated by the local DNN [see Provisional, para. 56, 68-69; that supports a DN associated with the DNN] and that manages an area covering a serving base station indicated by the UE location information [see Provisional, para. 67, 70-71; and that manages a registration area indicated by the UE location information]. 

Regarding claims 4 and 11, Faccin discloses wherein the transceiver [see Provisional, Fig. 12, para. 146, 150; transceiver 1235] is further configured to: 
send the UE location information to the first intermediate session management entity [see Provisional, Fig. 3, step 306, para. 70-71; send the SM request including the UE location information to the SMF], wherein the UE location information is used to instruct the first intermediate session management entity to select a user plane entity [see Provisional, Fig. 3, step 316, para. 76; SMF uses the UE location information to select UPF] that supports a UE location [see Provisional, para. 75-76, see Fig. 4, para. 100, 102; that supports a UE location], and the user plane entity that supports the UE location is interfaced with an access network connected to UE [see Provisional, Fig. 3, steps 328, 332, para. 84-85; the UPF is interfaced with an access network connected to UE]. 

Regarding claim 18, Faccin discloses wherein the network device [see Provisional, Fig. 2, 9-12; AMF], is further configured to send the UE location information to the first intermediate session management entity [see Provisional, Fig. 3, step 306, para. 70-71; send the UE location information to the SMF], wherein the UE location information instructs the first intermediate session management entity to select a user plane entity [see Provisional, Fig. 3, step 316, para. 76; SMF uses the UE location information to select UPF] that supports a UE location [see Provisional, para. 75-76, see Fig. 4, para. 100, 102; that supports a UE location], and the user plane entity that supports the UE location is interfaced with an access network connected to UE [see Provisional, Fig. 3, steps 328, 332, para. 84-85; the UPF is interfaced with an access network connected to UE]; and 
the first intermediate session management entity, is configured to receive the UE location information [see Provisional, Fig. 3, step 306, para. 70-71; the SMF receives the SM request including the UE location information]. 

Regarding claims 5 and 12, Faccin discloses wherein the transceiver [see Provisional, Fig. 12, para. 146, 150; transceiver 1235] is further configured to: 
send the local DNN to the first intermediate session management entity [see Provisional, Fig. 3, step 306, para. 70; AMF sends the SM request including the DNN to the SMF], wherein the local DNN is used to instruct the first intermediate session management entity to select a local anchor user plane entity [see Provisional, Fig. 3, para. 56; the SMF 225 selects a user plane anchor, such as a UPF 30 for the PDU session, where the UE 115 is registered in the DN 235 with the associated DNN; see Fig. 3, step 316, para. 75-76; the DNN is used to instruct the SMF selects a UPF for the PDU session; also see para. 68-70]. 

Regarding claim 19, Faccin discloses wherein the network device [see Provisional, Fig. 2, 9-12; AMF], is further configured to: send the local DNN to the first intermediate session management entity [see Provisional, Fig. 3, step 306, para. 70; AMF sends the SM request including the DNN to the SMF], wherein the local DNN instructs the first intermediate session management entity to select a local anchor user plane entity [see Provisional, Fig. 3, para. 56; the SMF 225 selects a user plane anchor, such as a UPF 30 for the PDU session, where the UE 115 is registered in the DN 235 with the associated DNN; see Fig. 3, step 316, para. 75-76; the DNN is used to instruct the SMF selects a UPF for the PDU session; also see para. 68-70]; and 
the first intermediate session management entity is configured to: receive the local DNN [see Provisional, Fig. 3, step 306, para. 70; the SMF receives the SM request including the DNN]. 

Regarding claims 6 and 13, Faccin discloses wherein the user plane entity selected by the first intermediate session management entity [see Provisional, Fig. 3, step 316, para. 76; the UPF selected by the SMF] supports both the local DNN [see Provisional, para. 68-70; supports the DNN] and the UE location information [see Provisional, para. 75-76, see Fig. 4, para. 100, 102; supports the UE location].

Regarding claims 7 and 14, Faccin discloses wherein the transceiver [see Provisional, Fig. 12, para. 146, 150; transceiver 1235] is further configured to: 
send a data transmission mode to the first intermediate session management entity [see Provisional, Fig. 3, step 306, para. 70; AMF sends a PDU establishment request to the SMF; see para. 68; the PDU establishment request includes an SSC mode; also see para. 60; the SMF receives an SSC mode from UE in a PDU session establishment request], wherein the data transmission mode is used to instruct the first intermediate session management entity to determine an uplink offloading rule [see Provisional, para. 58, 60; the SSC mode (mode 1, 2, or 3) is used to instruct the SMF to determine an uplink offloading rule]. 

Regarding claim 20, Faccin discloses wherein the network device [see Provisional, Fig. 2, 9-12; AMF], is further configured to send a data transmission mode to the first intermediate session management entity [see Provisional, Fig. 3, step 306, para. 70; AMF sends a PDU establishment request to the SMF; see para. 68; the PDU establishment request includes an SSC mode; also see para. 60; the SMF receives an SSC mode from UE in a PDU session establishment request], wherein the data transmission mode instructs the first intermediate session management entity to determine an uplink offloading rule [see Provisional, para. 58, 60; the SSC mode (mode 1, 2, or 3) is used to instruct the SMF to determine an uplink offloading rule]; and 
the first intermediate session management entity, is configured to: receive the data transmission mode [see Provisional, Fig. 3, step 306, para. 70; the SMF receives a PDU establishment request from the AMF; see para. 68; the PDU establishment request includes an SSC mode; also see para. 60; the SMF receives an SSC mode from UE in a PDU session establishment request]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over (3GPP “Procedures for the 5G System” 3GPP TS 23.502 V0.3.0, 20 April 2017, hereinafter “TS 23.502”) in view of (3GPP “System Architecture for the 5G System” 3GPP TS 23.501 V0.4.0, 20 April 2017, hereinafter “TS 23.501”).

Regarding claim 1, TS 23.502 discloses a session management method [see section 4.3.2.2.2 Home-routed Roaming, pages 34-36, Fig. 4.3.2.2.2-1, steps 1-4; also see section 4.3.2.2.1, pages 31-32], comprising: 
selecting, by a network device, a first intermediate session management entity for a protocol data unit (PDU) session [see Fig. 4.3.2.2.2-1, step 2, page 36, step 2, page 32, step 2; AMF selects an SMF for a PDU session as described in TS 23.501, section 6.3.2]; and 
sending, by the network device, user equipment (UE) location information to the first intermediate session management entity [see Fig. 4.3.2.2.2-1, step 3, page 36, step 3, page 32, step 3; the AMF sends a session management (SM) request (user location information) to the SMF], select a user plane entity [see Fig. 4.3.2.2.2-1, step 4, page 36, step 4; the SMF selects a UPF as described in TS 23.501, section 6.3.3]. 
TS 23.502 discloses AMF selects an SMF for a PDU session as described in TS 23.501, section 6.3.2 and the SMF selects a UPF as described in TS 23.501, section 6.3.3.
TS 23.501 further discloses AMF selects an SMF for a PDU session based on a DNN [see section 6.3.2; during the process of the AMF selecting an SMF, factors that considered comprise: a selected DNN, S-NSSAI, subscription information from a UDM, a local carrier policy, and the like]; and SMF selects a UPF by using UE location information [see section 6.3.3; the selection of a UPF by the SMF is executed by means of considering a UPF deployment scenario; and an accurate parameter set used for a selection mechanism is specifically deployed, and is configured and controlled by an operator. The UPF is selected by considering the following parameters: UE location information, UPF capabilities and functions required for a specific UE session, a DNN, a PDU session type, an SSC mode selected for a PDU session, a carrier policy, and network slice-related information].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “AMF selects an SMF for a PDU session based on a DNN and SMF selects a UPF by using UE location information”, as taught by TS 23.501, into the system of TS 23.502 so that it would derive an SMF identity from the HPLMN and enable deployment of UPF with different capabilities [see TS 23.501, page 82, sections 6.3.2 and 6.3.3].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mas Rosique et al. (US 2020/0053636 A1) – see Fig. 2-4, para. 32-34, 36-62, discloses methods, arrangements and entities for an Access and mobility Function, AMF, and for a NF Repository Function, NRF in a 5G supporting Communication Network, CN, providing services to a User Entity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469